        Case 5:20-cr-00014-F Document 31 Filed 02/21/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
               Plaintiff,                )
                                         )
v.                                       )             Case No. CR 20‐14‐F
                                         )
TARENCE D. McLANE                        )
and JEREMIAH D. BOUZIDEN,                )
                                         )
               Defendants.               )

                                     ORDER

       Before the Court is Defendants’ joint motion to continue the jury trial
setting in this case from the March 10, 2020 trial docket to the April 2020
trial docket. In support of this motion, Defendants state that a continuance is
necessary because plea negotiations with the government are ongoing, but it
is believed they will not be finalized by the time of the March 10, 2020 trial
date. No previous motions for a continuance have been filed. The
government does not oppose the motion.
       The Court finds that the ends of justice outweigh the Defendants’ and
the public’s right to a speedy trial. 18 U.S.C. section 3161(h)(7). It is
therefore ordered that the unopposed joint motion to continue the jury trial
setting from the March 10, 2020 trial docket to the April 2020 trial docket is
granted.
       IT IS SO ORDERED this 21st day of February, 2020.




20‐0014p001.PO.docx
